Filed 5/3/22 P. v. Griffin CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
  publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
  or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


    THE PEOPLE,

        Plaintiff and Respondent,                                         G060105

             v.                                                           (Super. Ct. No. 11WF1233)

    MANDAK KOHN GRIFFIN,                                                  OPINION

        Defendant and Appellant.



                     Appeal from a judgment of the Superior Court of Orange County, Michael
  J. Cassidy, Judge. Affirmed.
                     Mark D. Johnson, under appointment by the Court of Appeal, for
  Defendant and Appellant.
                     Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
  General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Alan L.
  Amann, Deputy Attorneys General, for Plaintiff and Respondent.
                                        *                  *                   *
                Mandak Kohn Griffin appeals from a lengthy sentence following his
conviction for multiple sex crimes against minors, possession of child pornography, and
using a minor to assist in distributing or producing child pornography. Griffin contends
his conviction for violating Penal Code section 311.4, subdivision (a) 1, must be reversed
for lack of evidence he used a minor to distribute pornography. As explained below, we
conclude the prosecution charged Griffin with using a minor to produce child
pornography, the production theory was argued to the fact finder, and the trial evidence
supported that theory. Griffin also appeals from the imposition of various fines and fees,
but as explained below, we conclude he forfeited his claim of error because he failed to
object below. Accordingly, we affirm the judgment.


                                                I
                                                                     2
                         FACTUAL AND PROCEDURAL BACKGROUND
A. Investigation
                In 2010, FBI agent Nicholas Phirippidis was investigating persons
suspected of using a peer-to-peer file sharing program called Gigatribe to trade child
pornography. Appellant used the commercial version of the program, which allowed him
to grant full control over designated folders on his computer to other users, including
viewing and downloading files in the folders. While Phirippidis was viewing and
downloading files from appellant’s computer, appellant sent him a chat message asking,
“Do you have any boy stuff?” Phirippidis responded, “What do you like?” and appellant
replied, “White boys around four to 12, kinda like the pics[ ] that I have.”




       1
           All further statutory references are to the Penal Code.

       2
        Because appellant challenges only his conviction for count 2 (use of a minor to
produce or distribute child pornography), we summarize the facts relevant to that count.

                                                2
              Phirippidis obtained appellant’s home address from his Internet service
provider and sent the results of his investigation to the nearest FBI field office. Using the
information, Los Angeles FBI special agent, Cynthia Kayle, obtained a warrant to search
appellant’s residence, which was executed on January 19, 2011. Appellant, who was
present, voluntarily spoke with Kayle. He admitted he had received child pornography
through Gigatribe and another file-sharing network called IMGSRC, but claimed the
pornography had been uploaded to his computer by other people and he had “no control”
over that process. Appellant, however, admitted he had taken two photographs depicting
his godson A.A. with his erect penis exposed. He had saved one of the photographs for
later use as a “gambling chip” in case he wanted something from someone and “you got
something that they might be interested in.”
              In appellant’s bedroom, law enforcement seized a laptop computer, a
desktop computer, and boy’s underwear and denim shorts. The parties stipulated the
laptop contained 253 pictures of A.A., of which 51 were pornographic. One of the
photographs depicted appellant pulling back AA’s pajamas with a caption saying “[A.A.],
barely five, not circumcised, first boner sleeping.” The laptop also contained an
additional 1,687 images and 353 videos of child pornography, not depicting A.A. The
desktop contained 175 pictures of A.A., none of which were pornographic, as well as
eight images of child pornography and 43 images of child erotica not depicting A.A.
              In a subsequent forensic interview, A.A. detailed the sex acts appellant had
forced upon him. A.A. also stated that when he was seven-years old, he was playing
video games when appellant told him to change his clothes because it was hot. After he
had taken off his clothes, appellant told him to turn around and smile, and then took a
picture of him naked.
              The pornographic photographs of A.A. were submitted to the Child Victim
Identification Program, which is part of the National Center for Missing and Exploited
Children (NCMEC). In April of 2015, the NCMEC contacted Kayle and informed her

                                               3
that another law enforcement agency conducting its own child pornography investigation
had found the pornographic images of A.A. on another person’s computer.


B. Charging Documents, Trial and Sentence
              On May 20, 2011, the district attorney filed a felony complaint against
Griffin, charging him with possession of child pornography (count 1), committing a lewd
act on a child under the age of 14 (counts 3 & 4), and violating “Section 311.4(a) of the
Penal Code (USING MINOR FOR DISTRIBUTION OF OBSCENE MATTER)” (count
2). As to count 2, the charging document alleged that Griffin “knew, or was in
possession of facts on the basis of which defendant should reasonably have known,
JOHN DOE#1 was a minor, did unlawfully hire, employ, and use JOHN DOE#1 to do,
and assist in doing, an act of bringing obscene matter into and distributing it within
California as described in Penal Code section 311.2.” The district attorney filed an
amended complaint on June 13, 2011, adding three additional counts of child molestation
and amending certain dates.
              On June 28, 2012, the district attorney filed an information that made the
same allegations as the amended complaint with respect to count 2. The district attorney
later amended the information to add six additional child molestation counts for a total of
13 counts, but the allegations of count 2 remained the same.
              Appellant waived his right to a jury trial and requested a court trial. During
closing, the prosecutor noted that as to count 2, “I believe this case [falls] under the (a)
subsection [because] we actually have assisting in the production of.” He argued there
was evidence Griffin “knew that he was using a minor of that age to pose or model” and
“multiple examples of the Defendant actually producing porn.”
              The court found appellant guilty as charged. It sentenced him to 185 years
to life, to be followed by a determinate term of three years and eight months. It also
imposed various fees and fines.

                                               4
                                                II
                                          DISCUSSION
A. Substantial Evidence Supports Appellant’s Conviction for Violating Penal Code
Section 311.4, subdivision (a)
               Appellant contends his conviction for violation Penal Code section 311.4,
subdivision (a), should be reversed because there is no evidence any minor assisted
appellant in distributing child pornography. “When the sufficiency of the evidence to
support a conviction is challenged on appeal, we review the entire record in the light most
favorable to the judgment to determine whether it contains evidence that is reasonable,
credible, and of solid value from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (People v. Elliott (2012) 53 Cal.4th 535, 585.) Our
review must “‘presume in support of the judgment the existence of every fact the [fact
finder] could reasonably have deduced from the evidence.’” (People v. Manibusan (2013)
58 Cal.4th 40, 87.) In deciding the sufficiency of the evidence, “[w]e resolve neither
credibility issues nor evidentiary conflicts.” (People v. Maury (2003) 30 Cal.4th 342,
403.) “Moreover, unless the testimony is physically impossible or inherently improbable,
testimony of a single witness is sufficient to support a conviction.” (People v. Young
(2005) 34 Cal.4th 1149, 1181.)
               Section 311.4, subdivision (a), prohibits the employment or use of a minor
to do or assist in doing any of the acts described in section 311.2. Section 311.2,
subdivision (a), provides that “[e]very person who knowingly sends or causes to be sent,
or brings or causes to be brought, into this state for sale or distribution, or in this state
possesses, prepares, publishes, produces, or prints, with intent to distribute or to exhibit to
others, or who offers to distribute, distributes, or exhibits to others, any obscene matter is
for a first offense, guilty of a misdemeanor.” Thus, section 311.4, subdivision (a),
prohibits the employment or use of a minor in the production of child pornography with
intent to distribute or exhibit it to others. (See People v. Cochran (2002) 28 Cal.4th 396,

                                                5
402 [“section 311.4 thus ‘prohibits the employment or use of a minor . . . in the
production of material depicting that minor in “sexual conduct”’”].)
              Here, the record showed appellant took a pornographic picture of a minor
and saved it for possible trading with others. A.A. also testified that when he was seven-
years old, appellant asked him to take off his clothes and smile before taking a picture of
him naked. Finally, pornographic images of A.A. were found on another person’s
computer. On this record, substantial evidence supported the finding that appellant used
a minor to produce child pornography with the intent to distribute it to others.
              Appellant contends he was never charged with violating section 311.4,
subdivision (a), on the theory that he used a minor to assist in the production of child
pornography. However, as noted above, during closing arguments the prosecutor stated
that appellant violated section 311.4 under the production prong because the evidence
showed “multiple examples of the Defendant actually producing porn” using a minor to
pose or model. Appellant did not object. (See People v. Fernandez (2013)
216 Cal.App.4th 540, 555 [defendant forfeited objection to proposed amendment to
information at trial by failing to timely raise it].) Thus, appellant was charged under the
production prong of section 311.4, subdivision (a); the production theory was argued to
the factfinder; and the trial evidence supported that theory. (Cf. People v. Pennington
(2017) 3 Cal.5th 786, 800 [“‘we cannot affirm a criminal conviction on the basis of a
                                        3
theory not presented to the jury’”].)




       3
         Appellant also notes the trial court, in pronouncing its verdict on count 2, used
the distribution language. Any error in doing so was harmless beyond a reasonable doubt
because, as detailed above, appellant was charged with violating the production prong of
section 311.4, subdivision (a); the prosecution argued that theory without objection; and
the evidence clearly established appellant’s use of a minor to produce child pornography
with the intent to distribute.

                                              6
B. Appellant Waived His Right to Challenge the Imposition of Various Fines and Fees
              During appellant’s April 9, 2021 sentencing, the trial court ordered
appellant to pay the following fines and fees: the mandatory court operations fee and $30
criminal conviction fee for each count, a state restitution fine of $200, and a parole
revocation fine of $200. The court also found “an inability to pay the Sex Offender Fee
pursuant to section 290.3.” Appellant contends for the first time that the imposition of
fines and fees violates People v. Dueñas (2019) 30 Cal.App.5th 1157, which was decided
more than two years before his sentencing hearing.
              We conclude appellant forfeited his challenge to the imposition of fines and
fees because he failed to object below to the fines and fees even after the trial court
expressly found he lacked the ability to pay the sex offender fee. (See People v. Aguilar
(2015) 60 Cal.4th 862, 864 [“defendant’s failure to challenge the fees in the trial court
precludes him from doing so on appeal”].)




                                              7
                                           III
                                      DISPOSITION
             The judgment is affirmed.




                                                 ZELON, J.*

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                            8